DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 10/18/2022 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
812 in figure 8.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract contains less than 50 words which is not enough for a reader to collect enough information regarding the invention.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The reference element “1006” has been used to refer to “plunger” in paragraph 0095 and “tunnel” in paragraph 0097.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device capable of securing syringe cap to the syringe” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “at least” in claims 1-3 is a relative term which renders the claim indefinite. The term “at least” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “at least” do not define the upper limit in claims and specification therefore, one of ordinary skill in the art would not be able to determine the maximum upper limit for the length of protruding member.
Claims 2-17 being dependent on claim 1 is also rejected.

Regarding claim 23, the limitation “wherein the second component accumulates … one or more correct storage configurations” renders the claim indefinite because the claim is unclear if the recited limitation refers to a functional limitation or a structural limitation. For examination purposes, examiner construes that the syringe system is structured such that when the syringe system is stored in an incorrect storage configuration different from the one or more correct storage configurations, the second component accumulates away from the delivery end.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kopfer (US 4,185,628).
Regarding claims 1-3, Kopfer discloses a syringe cap 21 (figure 1) including a plug portion (see “P” in figure 1 below) having a first end (see “FE” in figure 1 below) and a second end (see “SE” in figure 1 below), wherein the plug portion (see “P” in figure 1 below) is configured to attach to a delivery end (end of element 12) of a syringe (entire structure formed by all the elements shown in figure 1 except for element 21), and a protruding member 40 extending from the second end of the plug portion (see “P” in figure 1 below). Kopfer is silent regarding a protruding member extending from the second end of the plug portion at least 2 mm, at least 5 mm or at least 10 mm.
The instant disclosure describes the parameter of “a protruding member extending from the second end of the plug portion at least 2 mm, at least 5 mm or at least 10 mm” as being merely preferable, and does not describe “a protruding member extending from the second end of the plug portion at least 2 mm, at least 5 mm or at least 10 mm” as contributing any unexpected results to the system. As such, parameters such as “a protruding member extending from the second end of the plug portion at least 2 mm, at least 5 mm or at least 10 mm” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of “a protruding member extending from the second end of the plug portion at least 2 mm, at least 5 mm or at least 10 mm” would be dependent on the actual application of the syringe cap and, thus would be a design choice based on the actual application.
               
    PNG
    media_image1.png
    322
    837
    media_image1.png
    Greyscale


Regarding claim 4, Kopfer discloses wherein the protruding member 40 has a cross-sectional shape (shape of cross-section of element 40).

Regarding claim 5, Kopfer discloses wherein the cross-sectional shape is circular (as seen in figures 4 and 5, element 16 is circular therefore, cross-sectional shape of element 40 is construed as being circular), elliptical, square, triangular, pentagonal, hexagonal, heptagonal, octagonal, torx or star.

Regarding claim 6, Kopfer discloses wherein the protruding member 40 has a pointed or sharp second end (see “PE” in figure 1 above).

Regarding claim 10, Kopfer discloses a system (figure 1) for degassing a composition in a syringe, the system (figure 1) comprising: 
a syringe (entire structure formed by all the elements shown in figure 1 except for element 21) including a connection (see “C” in figure 1 above) at a delivery end (end indicated by element 19); 
a syringe cap 21 (figure 1) including a plug portion (see “P” in figure 1 above) having a first end (see “FE” in figure 1 above) and a second end (see “SE” in figure 1 above), wherein the plug portion (see “P” in figure 1 above) is configured to attach to a the connection and a protruding member 40 extending from the second end of the plug portion (see “P” in figure 1 above); 
the composition (composition formed by components stored in elements 13 and 14) in the syringe that includes a first component (component stored in element 13) and a second component (component stored in element 14), wherein the second component (component stored in element 14 is accumulated) accumulates when the syringe is stored (syringe could be stored in the position shown in figure 1).

Regarding claim 11, Kopfer discloses wherein the first component is a carrier (component stored in element 13 can be construed as a carrier because mixture of component stored in element 13 and component stored in element 14 is necessary to deliver element 14 into the patient), a therapeutic composition, or a combination thereof.

Claim(s) 1, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Burnside (US 2,677,374).
Regarding claim 1, Burnside discloses a syringe cap 9 (figure 3) including: 
a plug portion (see “PP” in figure 5 below) having a first end (see “F” in figure 5 below) and a second end (see “S” in figure 5 below), wherein the plug portion (see “PP” in figure 5 below) is configured to attach to a delivery end (end of element 29 where element 27 is inserted) of a syringe, and a protruding member 27 extending from the second end of the plug portion (see “PP” in figure 5 below). Burnside is silent regarding wherein a protruding member extending from a second end of the plug portion at least 2 mm.
The instant disclosure describes the parameter of “a protruding member extending from the second end of the plug portion at least 2 mm” as being merely preferable, and does not describe “a protruding member extending from the second end of the plug portion at least 2 mm” as contributing any unexpected results to the system. As such, parameters such as “a protruding member extending from the second end of the plug portion at least 2 mm” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of “a protruding member extending from the second end of the plug portion at least 2 mm” would be dependent on the actual application of the syringe cap and, thus would be a design choice based on the actual application.

    PNG
    media_image2.png
    187
    229
    media_image2.png
    Greyscale


Regarding claim 7, Burnside discloses further including a device (column 3, lines 60-68, connection that allows element 9 to connect to the syringe) capable of securing syringe cap to the syringe.

Regarding claim 9, Burnside discloses wherein the device is a friction connector (column 3, lines 60-68).

Claim(s) 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Grabenkort (US 5,779,668).
Regarding claim 1, Grabenkort discloses a syringe cap 128 including: 
a plug portion (see “P” in figure 8 below) having a first end (see “F” in figure 8 below) and a second end (see “S” in figure 8 below), wherein the plug portion (see “P” in figure 8 below) is configured to attach to a delivery end 102 of a syringe 110, and 
a protruding member 129 extending from the second end of the plug portion. Grabenkort is silent regarding a protruding member extending from the second end of the plug portion at least 2 mm.
The instant disclosure describes the parameter of “a protruding member extending from the second end of the plug portion at least 2 mm” as being merely preferable, and does not describe “a protruding member extending from the second end of the plug portion at least 2 mm” as contributing any unexpected results to the system. As such, parameters such as “a protruding member extending from the second end of the plug portion at least 2 mm” are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the limitation of “a protruding member extending from the second end of the plug portion at least 2 mm” would be dependent on the actual application of the syringe cap and, thus would be a design choice based on the actual application.

    PNG
    media_image3.png
    550
    178
    media_image3.png
    Greyscale


Regarding claim 7, Grabenkort discloses further including a device 108 capable of securing (column 7, lines 32-35) syringe cap 128 to the syringe.

Regarding claim 8, Grabenkort discloses wherein the device is a luer connector 108 (column 7, lines 26-29, 32-35, “male luer connection nozzle 102” requires corresponding connector as a luer as well therefore, element 108 is construed as a luer connector).

Claim(s) 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kopfer (US 4,185,628) in view of Casey, II et al. (US 7,883,490 B2).
Regarding claims 12 and 13, Kopfer discloses the claimed invention substantially as claimed, as set forth above in claim 10. Kopfer is silent regarding wherein the second component is a visualization agent, wherein the visualization agent is configured to allow the composition to be viewed by fluoroscopy, computed tomography, or magnetic resonant imaging.
Casey, II teaches a design of a syringe system for mixing and delivery of the particles in the body including wherein the second component 6 is a visualization agent (column 3, lines 33-36), wherein the visualization agent (column 3, lines 33-36, column 5, line 66-column 6, line 5, the contrast agent could be used for viewing the composition viewed by fluoroscopy or computed tomography) is configured to allow the composition to be viewed by fluoroscopy, computed tomography, or magnetic resonant imaging for the purpose of using the visualization agent to perform necessary diagnostic and/or treatment of a medical condition such as therapeutic vascular occlusions (column 1, lines 11-21).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the second component of Kopfer to include wherein the second component is a visualization agent, wherein the visualization agent is configured to allow the composition to be viewed by fluoroscopy, computed tomography, or magnetic resonant imaging as taught by Casey, II for the purpose of using the visualization agent to perform necessary diagnostic and/or treatment of a medical condition such as therapeutic vascular occlusions (column 1, lines 11-21).

Claim(s) 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kopfer (US 4,185,628) in view of Casey, II et al. (US 7,883,490 B2) and further in view of Shimko (US 2007/0129630 A1).
Regarding claims 14 and 15, Kopfer/Casey, II (hereinafter referred as “modified Kopfer”) discloses the claimed invention substantially as claimed, as set forth above in claim 12. Modified Kopfer is silent regarding wherein the visualization agent includes barium, bismuth, tantalum, platinum, gold, iodine, iron oxide, gadolinium or a combination thereof, wherein the visualization agent is barium sulfate.
However, Shimko teaches a system and method of imaging wherein the visualization agent includes barium (paragraph 0030, lines 4-10), bismuth, tantalum, platinum, gold, iodine, iron oxide, gadolinium or a combination thereof, wherein the visualization agent is barium sulfate (paragraph 0030, lines 4-10) for the purpose of using a well-known alternative contrast agent to perform imaging solution (paragraph 0030, lines 4-10).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to replace the visualization agent of modified Kopfer to incorporate wherein the visualization agent includes barium, bismuth, tantalum, platinum, gold, iodine, iron oxide, gadolinium or a combination thereof, wherein the visualization agent is barium sulfate as taught by Shimko for the purpose of using a well-known alternative contrast agent to perform imaging solution (paragraph 0030, lines 4-10).

Claim(s) 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kopfer (US 4,185,628) in view of Masaomi et al. (WO 2014/045336 A1, English translation is used for referring to the specification).
Regarding claim 21, Kopfer discloses a syringe system (figure 1) comprising: 
a syringe (entire structure formed by all the elements shown in figure 1 except for element 21) including a plug portion (see “P” in figure 1 above) at a delivery end (end indicated by element 19) of the syringe; 
a composition (composition formed by components stored in elements 13 and 14) in the syringe that comprises a first component (component stored in element 13) and a second component (component stored in element 14), wherein the second component (component stored in element 14 is accumulated) accumulates when the syringe is stored (syringe could be stored in the position shown in figure 1). Kopfer is silent regarding packaging having one or more correct storage configurations wherein the syringe is oriented such that the second component accumulates away from the delivery end.
However, Masaomi teaches a design of a syringe packaging container 1 (figure 1) comprising packaging 2 having one or more correct storage configurations (configuration shown in figure 1) wherein the syringe “S” is oriented such that the second component (component inside element “S”) accumulates away from the delivery end (end of element 43 where element 44 is connected in figure 4) for the purpose of ensuring proper transportation of the syringe system under external forces such as vibration and preventing damage or deformation when receiving a large force during transportation (page 2, lines 5-8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the syringe system of Kopfer to incorporate packaging having one or more correct storage configurations wherein the syringe is oriented such that the second component accumulates away from the delivery end as taught by Masaomi for the purpose of ensuring proper transportation of the syringe system under external forces such as vibration and preventing damage or deformation when receiving a large force during transportation (page 2, lines 5-8).
Additionally, examiner construes that modification of Kopfer in view of Masaomi discloses inclusion of packaging. Therefore, when the syringe of Kopfer is placed inside the packaging of Masaomi the element 19 of Kopfer will be at a higher elevation similar to element 42 of Masaomi. Since the component inside element 14 of Kopfer is free to move, higher elevation of element 19 of Kopfer in the packaging of Masaomi will result in having the second component accumulates away from the delivery end.

Regarding claim 22, Kopfer is silent regarding wherein the packaging in the one or more correct storage configurations orients the syringe at an angle greater than zero relative to horizontal.
However, Masaomi teaches wherein the packaging 2 in the one or more correct storage configurations (configuration shown in figure 1) orients the syringe at an angle greater than zero relative to horizontal (see figure 1 where syringe is at an angle greater than zero relative to horizontal) for the purpose of ensuring proper transportation of the syringe system under external forces such as vibration and preventing damage or deformation when receiving a large force during transportation (page 2, lines 5-8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the syringe system of Kopfer to incorporate wherein the packaging in the one or more correct storage configurations orients the syringe at an angle greater than zero relative to horizontal as taught by Masaomi for the purpose of ensuring proper transportation of the syringe system under external forces such as vibration and preventing damage or deformation when receiving a large force during transportation (page 2, lines 5-8).

Regarding claim 23, Kopfer is silent regarding wherein the second component accumulates away from the delivery end when the packaging is in at least one incorrect storage configuration different from one or more correct storage configurations. However, as explained in the rejection of claim 21, Masaomi teaches a design of a syringe system to include a packaging 2 that has one or more correct storage configuration (configuration shown in figure 1) to store the syringe for the purpose of ensuring proper transportation of the syringe system under external forces such as vibration and preventing damage or deformation when receiving a large force during transportation (page 2, lines 5-8).
Therefore, it would have been prima facie obvious to modify the syringe system of Kopfer to incorporate a packaging as taught by Masaomi for the purpose of ensuring proper transportation of the syringe system under external forces such as vibration and preventing damage or deformation when receiving a large force during transportation (page 2, lines 5-8).
Furthermore, one of ordinary skill in the art would construe that if the syringe of Kopfer is placed in the packaging of Masaomi such that portion of element 1 of Kopfer is placed at element 25 of Masaomi instead of having element 19 of Kopfer at element 25 of Masaomi and element 8 of Kopfer is placed at element 24 of Masaomi instead of at element 23 of Masaomi then the syringe would be placed in at least one incorrect storage configuration different from one or more correct storage configuration. This configuration will still maintain element 19 of Kopfer at higher elevation thereby having the second component (i.e. component inside element 14 of Kopfer) to accumulate away from the delivery end.
Allowable Subject Matter
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Kopfer (US 4,185,628), is silent regarding wherein the protruding member extends a length greater than a depth of the second component when accumulated in combination with other claimed limitations of claim 16.
Claim 17 being dependent on claim 16 is also indicated allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
O’Connor (US 3,543,967): discloses a design of a syringe with a syringe cap having a protruding member extending through a second end of a plug.
Zdarsky et al (US 3,927,762): discloses a design of a stackable syringe package including a design of a packaging to store the syringe connected with the fill container.
Wilhelm Dr et al (EP 0022576 A1), Riess (US 4,390,016), Dang et al (US 5,531,710), Imbert (US 5,624,402), Grabenkort (US 5,807,345), Kimber et al. (US 6,068,614), Jansen et al. (US 6,196,998 B1), Grabenkort et al. (US 6,440,101 B1), Tucker et al. (US 6,632,199 B1), Henderson et al. (US 7,041,087 B2): discloses a design of a syringe comprising a syringe cap with a plug having a first end and a second end wherein the protrusion member extends from the second end.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/Primary Examiner, Art Unit 3783